In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 03-3289
MARGARET M. GOOD, as Liquidation
Agent of the Liquidation Trust of
HEARTLAND STEEL, INC.,
                                               Plaintiff-Appellee,
                                v.

VOEST-ALPINE INDUSTRIES, INC.,
                                           Defendant-Appellant.
                          ____________
           Appeal from the United States District Court
    for the Southern District of Indiana, Indianapolis Division.
    No. 1:03-CV-0476 SEB-VSS—Sarah Evans Barker, Judge.
                          ____________
    ARGUED APRIL 7, 2004—DECIDED FEBRUARY 22, 2005
                      ____________


  Before FLAUM, Chief Judge, and WOOD and WILLIAMS,
Circuit Judges.
  WOOD, Circuit Judge. This case begins and ends with our
lack of appellate jurisdiction, though the path to that
conclusion is not as straightforward as one might wish.
After Heartland Steel, Inc., filed for bankruptcy, Voest-
Alpine Industries, Inc., submitted a proof of claim seek-
ing payment for services that it had provided to Heart-
land. Following some procedural finagling, Heartland’s
trustee in bankruptcy sued Voest in Indiana state court
alleging breach of contract and constructive fraud in
relation to the provision of those services. Voest promptly
2                                                No. 03-3289

removed the case to the bankruptcy court. At the trustee’s
motion, the district court withdrew the reference from
the bankruptcy court and remanded the trustee’s claims
to state court. Voest asks that we reverse the district court,
offering a clever but ultimately unpersuasive justification
for why the jurisdictional bars imposed by 28 U.S.C.
§§ 1452(b) and 1291 do not preclude our review of either
aspect of the court’s order. Because we conclude that
§ 1452(b) and § 1291 govern, we dismiss Voest’s appeal for
lack of jurisdiction.


                              I
  Heartland set out to become the largest independent flat-
rolled steel processor in the United States, with a target
capacity of 1.1 million tons per year. To achieve this goal,
Heartland entered into a contract with Kvaerner U.S., Inc.,
which did business under the name Kvaerner Metals, under
which the latter would provide equipment for Heartland’s
facility in Terre Haute, Indiana. Kvaerner also contracted
with Heartland to provide software for an information
system known as “Level 3,” which was intended to coordi-
nate the automated production information from each of
Heartland’s steel processing lines. Voest is the successor-in-
interest to Kvaerner with respect to these contractual
obligations.
   Heartland voluntarily filed for bankruptcy under Chapter
11 on January 24, 2001. Voest subsequently filed a proof of
claim in the amount of $20,471,242.94, plus interest and
attorneys’ fees. According to Voest, approximately $10.2
million of that claim was secured by mechanics’ liens and
the remainder was unsecured. On November 20, 2001, the
bankruptcy court entered an order confirming Heartland’s
Chapter 11 plan. Almost four months later, on March 11,
2002, Heartland’s trustee in bankruptcy, Margaret Good,
filed an objection to Voest’s assertion that valid mechanics’
No. 03-3289                                                 3

liens secured the $10.2 million claim. Voest filed a motion
to strike the objection, and on July 30, 2002, the bankruptcy
court issued an order rejecting Good’s objection as untimely
and further denying her request to extend the deadline to
file additional objections. The district court reversed in
part, finding that Good’s objection to the secured status of
Voest’s claim was timely filed, but affirming the bankruptcy
court’s denial of her motion for an extension of time to file
other objections.
  On January 17, 2003, six months after the bankruptcy
court’s order, Good filed a complaint against Voest in state
court in Indiana, alleging that “Kvaerner and/or Voest
was unable to cause the software system to operate ac-
cording to Heartland’s performance requirements and, as a
direct and foreseeable consequence, Heartland lost its major
customers and its funding and was forced to file
for bankruptcy.” On February 21, 2003, Voest removed
the case to the bankruptcy court pursuant to 28 U.S.C.
§ 1452(a). Shortly thereafter, Good filed two motions in
district court. First, Good moved to withdraw the refer-
ence on the grounds that the state court action was non-
core and that “Plaintiff has requested a jury trial, the
bankruptcy court cannot hold a jury trial without the
parties’ consent, and Plaintiff has not and will not pro-
vide such consent.” Second, Good asked the district court
either to abstain or to remand the case to state court. She
argued that the requirements for mandatory abstention
under 28 U.S.C. § 1334(c)(2) were satisfied or, in the al-
ternative, that the district court should exercise its discre-
tion to abstain under 28 U.S.C. § 1334(c)(1) or to remand
under 28 U.S.C. § 1452(b).
  The district court granted both of Good’s motions. The
court took note of the fact that, under 28 U.S.C. § 157(d), a
“district court may withdraw, in whole or in part, any case
or proceeding referred [to the bankruptcy court] under this
section, on its own motion or on timely motion of any party,
4                                                No. 03-3289

for cause shown.” Although the court found that
the bankruptcy court had jurisdiction over Good’s state-
law claim because it was “related to a case under title 11,”
it nonetheless concluded that Good’s “right to a jury trial
dictates that the reference should be withdrawn.” Turning
to Good’s motion to abstain or to remand, the court ob-
served that, under 28 U.S.C. § 1452(b), a district court to
which a state “claim or cause of action is removed may
remand such claim or cause of action on any equitable
ground.” The court concluded that “[b]ecause the case at bar
involves claims based entirely on state law, and because the
claims fall within ‘related to’ jurisdiction, remand will have
minimal effects on the administration of the bankruptcy.
The state court can adequately address the state law issues
based on its expertise.” On this basis, it remanded the case
to state court. After unsuccessfully moving for the district
court to certify its order withdrawing the reference for
interlocutory appeal pursuant to 28 U.S.C. § 1292(b), Voest
appealed directly to this court, asking that we reverse the
district court’s order.


                             II
  There are really two orders of the district court that Voest
would like this court to consider: first, the order under
§ 157(d) withdrawing the reference to the bankruptcy court,
and second, the order under § 1452(b) remanding the entire
proceeding to the state court. Good argues that § 1452(b)
bars our review of both of these orders. Even if her position
is correct in the end, however, we find it useful to consider
the orders separately. We look first at the district court’s
decision to withdraw the reference to the bankruptcy court,
and then at the order of remand.
No. 03-3289                                                  5

                              A
   According to Good, § 1452(b) bars our review of both
the district court’s withdrawal of the reference and its
remand of the case to state court. Voest counters that under
the Supreme Court’s decision in City of Waco v. United
States Fidelity & Guar. Co., 293 U.S. 140 (1934), the
withdrawal of the reference is a distinct order that was
entered before the order of remand, and as such, nothing in
§ 1452(b) precludes this court from reviewing it. Perhaps
not, Good responds, but even if Voest can satisfy § 1452(b),
it still needs to show that it is appealing either from a final
judgment, under 28 U.S.C. § 1291, or from an interlocutory
order that is otherwise appealable. As the parties have
done, we consider first § 1452(b), which Good claims is a
specific statutory ban on appellate review here, and then we
turn to the more general constraints imposed by § 1291.
  In Waco, the Supreme Court indicated that appellate
review of a district court order that precedes a remand
order may be appropriate in some circumstances, even if the
remand order itself is unreviewable. Id. at 143. The case
began when Curtis Boggs sued contractor Combs & Glade
and the City of Waco in state court for damages from a
collision. Id. at 141. The city filed a cross-action against
Fidelity, asserting that it was liable as a surety on Combs
& Glade’s bond. Id. Fidelity removed to federal court based
on diversity jurisdiction. Id. The district court entered a
single decree consisting of three orders: first, it denied
Boggs’s motion to remand because a separable controversy
existed between the city and Fidelity; second, it found
Fidelity an unnecessary and improper party and therefore
dismissed the cross-complaint; and third, since the remain-
ing parties were not diverse, it found that it lacked jurisdic-
tion and remanded to state court. Id. at 142. The city
appealed the order dismissing Fidelity. Id. The Fifth Circuit
dismissed the appeal, finding that “as no appeal lies from
an order of remand, . . . the action of [the district] court in
6                                                 No. 03-3289

dismissing the city’s cross-action was moot, and its propri-
ety could not be reviewed.” Id. at 142-43. The Supreme
Court reversed, stating:
    True, no appeal lies from the order of remand; but
    in logic and in fact the decree of dismissal preceded that
    of remand and was made by the District Court while it
    had control of the cause. Indisputably this order is the
    subject of an appeal; and, if not reversed or set aside, is
    conclusive upon the petitioner. We are of opinion that
    the petitioner was entitled to have the Circuit Court of
    Appeals determine whether the dismissal of its cross-
    action against the Fidelity Company was proper.
Id. at 143. The Court stressed, however, that its reversal of
the dismissal order “cannot affect the order of remand, but
it will at least, if the dismissal of the petitioner’s complaint
was erroneous, remit the entire controversy, with Fidelity
still a party, to the state court for such further proceedings
as may be in accordance with law.” Id. at 143-44.
  A number of courts, including this court, have relied on
Waco as a basis for reviewing district court decisions
that “in logic and in fact” preceded remand orders. For
example, in J.O. v. Alton Cmty. Unit Sch. Dist. 11, 909 F.2d
267 (7th Cir. 1990), parents sued the school district in state
court, stating claims under state law and 42 U.S.C. § 1983.
Id. at 268. The school district removed to federal court,
where it successfully moved to dismiss the § 1983 claim and
some of the state-law claims. Id. Left only with pendent
state claims, the court remanded to state court. Id. at 268.
On appeal, we found that “we ha[d] jurisdiction to review
both of the district court’s orders,” which we “separately
characterized as a dismissal order and a remand order,” but
we also noted that “our jurisdiction [was] not so self-evident
that we [could] dispense with a tedious discussion.” Id. at
269. Citing Waco, we held that our jurisdiction to review the
court’s dismissal order arose under an “exception to the bar
No. 03-3289                                                 7

against appellate review of remand orders.” Id. at 271.
“This rule,” we explained, “provides appellate review, where
it might otherwise not be available, to a party adversely
affected by a district court’s substantive decision.” Id.
  The question here is whether the Waco doctrine permits
us to review the district court’s order withdrawing the
reference. Good maintains that the answer is no, because
the Waco doctrine elaborates the general system of removal
and remand governed by 28 U.S.C. § 1447. But the Supreme
Court rejected the argument that there is any distinction
between the limits on reviewability imposed by the general
removal statutes and the limits in § 1452 in Things Remem-
bered, Inc. v. Petrarca, 516 U.S. 124 (1995). It held there
that:
    If an order remands a bankruptcy case to state court
    because of a timely raised defect in removal procedure
    or lack of subject-matter jurisdiction, then a court
    of appeals lacks jurisdiction to review that order
    under § 1447(d), regardless of whether the case was
    removed under § 1441(a) or § 1452(a).
516 U.S. at 129. We take this to mean that the other
qualifications on reviewability that have developed in the
line of cases beginning with Thermtron Products, Inc. v.
Hermansdorfer, 423 U.S. 336 (1976), also apply to § 1452
cases. Thus, under Carnegie-Mellon Univ. v. Cohill, 484
U.S. 343 (1988), where the district court dismissed all
federal claims and remanded the remaining pendent claims,
appellate review of the dismissal was authorized. Similarly,
when a district court decides to abstain from exercising its
jurisdiction and then remands a case to state court, appel-
late review of the abstention decision is possible under
§ 1291. See Quackenbush v. Allstate Ins. Co., 517 U.S. 706
(1996).
  Courts have continued to rely on the Waco decision to
identify which orders are sufficiently distinct from the order
8                                                No. 03-3289

of removal to be entitled to appellate review, assuming that
either a final judgment or an authorized interlocutory
appeal is present. See Allen v. Ferguson, 791 F.2d 611, 614
(7th Cir. 1986) (finding “jurisdiction to consider the propri-
ety of the district court’s order” dismissing a party under
“the reasoning of Waco and its progeny,” even though
§ 1447(d) barred appellate review of its subsequent remand
order); see also Christopher v. Stanley-Bostitch, Inc., 240
F.3d 95, 99 (1st Cir. 2001) (citing Waco in support of the
proposition that “Section 1447(d) does not allow district
courts to insulate separate and severable concurrent orders
from review merely by attaching those orders to a remand
order”); Aquamar, S.A. v. Del Monte Fresh Produce N.A.,
Inc., 179 F.3d 1279, 1285-86 (11th Cir. 1999) (“Section
1447(d) does not prevent us from reviewing the district
court’s order dismissing [the defendants’ third-party
complaints], even though it was made at the same time as
the order of remand, because of the limitation on section
1447(d) recognized in City of Waco.”); Carr v. Am. Red
Cross, 17 F.3d 671, 675 (3d Cir. 1994) (concluding that the
district court’s order dismissing a party “is separable from
the subsequent order of remand [and] [t]herefore, appellate
review of the dismissal order is not barred by 28 U.S.C.
§ 1447(d)”).
   According to Good, this line of cases is distinguish-
able from the present case, which involves an order with-
drawing the district court’s reference to the bankruptcy
court, rather than something like an order dismissing
a claim or party. We do not find that distinction to be
persuasive. In fact, we would not break new ground in
relying on Waco to review a district court order that
preceded a remand based on § 1452(b). In In re Adams, 809
F.2d 1187 (5th Cir. 1987), the Fifth Circuit found that
it had jurisdiction over such an order. After Adams’s cred-
itor filed suit against him in state court, he filed for bank-
ruptcy and removed the case to the district court, which in
No. 03-3289                                                  9

turn sent it to the bankruptcy court. Id. at 1188. The
creditor voluntarily dismissed its state action, but then had
a change of heart and successfully moved for
the bankruptcy court to “reinstate” the lawsuit. Id. Adams
sought relief from the district court, which dismissed
his appeal and remanded to state court. Id. The Fifth
Circuit acknowledged that the remand decision “as such
is not reviewable” under § 1452(b), but observed that
“unless this court reviews the dismissal of the appeal by the
district court, that action is functionally non-reviewable.”
Id. at 1188-89. Relying on Waco, the court held that “[t]he
district court’s order, to the extent it dismissed the appeal
from the bankruptcy court, is consequently reviewable.” Id.
(We have no need here to consider whether the Fifth Circuit
correctly concluded that it had appellate jurisdiction under
28 U.S.C. § 158(d) to review the district court’s dismissal of
the appeal from the bankruptcy court’s order reinstating a
claim; it is enough to say that the order withdrawing the
reference before us raises different concerns, as we discuss
below.)
  It is true that courts have generally limited their applica-
tion of Waco to orders dismissing parties or claims. See, e.g.,
Aquamar, 179 F.3d at 1286-87 (dismissing a claim); Carr,
17 F.3d at 674 (dismissing a party); J.O., 909 F.2d at 268
(dismissing a claim); Allen, 791 F.2d at 613 (dismissing a
party); see also Nutter v. Monongahela Power Co., 4 F.3d
319, 321 (4th Cir. 1993) (“[M]ost decisions applying City of
Waco have involved orders dismissing some party or
claim.”). Although the Second Circuit seems to have
suggested that this is a closed list of reviewable orders, see
Medisys Health Network, Inc. v. Local 348-S United Food &
Commercial Workers, 337 F.3d 119, 123 (2d Cir. 2003), we
see nothing in the Supreme Court’s decisions that would
justify such a restrictive rule. Nor, apparently, did the Fifth
Circuit, which as we have just noted, relied on Waco to find
appellate jurisdiction over an order denying an appeal from
10                                               No. 03-3289

a bankruptcy court’s order reinstating state court litigation.
Adams, 809 F.2d at 1188.
  The difficult question is whether the order for which
review is sought precedes “in logic and in fact” the remand
order. See Nutter, 4 F.3d at 321 (“Which portions of a
remand order are severable is not entirely clear . . . .”).
Neither of our prior cases applying Waco has elaborated
upon this requirement beyond suggesting that the preced-
ing order must be one involving a “decision on the merits of
a removed case.” See J.O., 909 F.2d at 271. Other circuits
have held that an order qualifies as prior “in logic and
in fact” only when it is not “inextricably intertwined
with” or “essential to” the decision to remand, Christopher,
240 F.3d at 99, or when it is “conclusive on the [substan-
tive] rights of the parties,” Nutter, 4 F.3d at 321, but cf.
Aquamar, 179 F.3d at 1286 (“Unlike the ‘matter of substan-
tive law exception’ to section 1447(d), which allows courts
of appeals to review only those remand orders that are
based on substantive determinations of law, the Waco
doctrine allows us to review a district court’s jurisdictional
determinations.”).
  Voest naturally insists that the court’s order withdrawing
the reference was prior “in logic and in fact” to its remand
decision, because “without the order the judge would not
have had the case to remand in the first instance.” Voest
further argues that the withdrawal of the reference “was
separable from the remand, because it was based solely on
the district court’s finding of ‘cause’ pursuant to 28 U.S.C.
§ 157(d),” and therefore was “completely unrelated to the
statutory ‘equitable grounds’ upon which the district judge
based her remand order.” In evaluating Voest’s position, we
need not decide whether the order withdrawing the refer-
ence is indeed prior in logic and fact to the remand order.
Even if Voest convinced us that it was, and thus that
§ 1452(b) does not ban appellate jurisdiction, it must still
find an affirmative authorization that allows this court to
No. 03-3289                                                 11

hear the case. We turn, therefore, to Good’s arguments
under § 1291.


                              B
  As Voest acknowledges, the district judge’s order with-
drawing the reference is not a final order in the sense
that it ends the litigation. Indeed, we have consistently held
that an order withdrawing the reference is interlocutory
and thus unreviewable until after a judgment has issued.
See Matter of McGaughey, 24 F.3d 904, 908 (7th Cir. 1994)
(“Since the order granting a motion to withdraw is not a
final judgment, this court lacks jurisdiction to review that
order at this point in the litigation.”); In re Pruitt, 910 F.2d
1160, 1166 (3d Cir. 1990) (noting that “[a]t least five courts
of appeals have held that decisions to grant or deny motions
for withdrawal of the reference are interlocutory rather
than final”). This is undoubtedly why Voest began its quest
for appellate review with a motion asking the district court
to certify its order withdrawing the reference for interlocu-
tory appeal under 28 U.S.C. § 1292(b).
  Waco is of no use to Voest here, as Waco itself made clear
that the order for which appellate review is sought must
independently be reviewable. See Waco, 293 U.S. at 143
(providing that the order to be reviewed must be “conclusive
upon the petitioner”); Carr, 17 F.3d at 675 (holding that a
“court cannot prevent appellate review of a final collateral
order by contemporaneously remanding a case to state
court,” but noting that the order to be reviewed “must
satisfy [the] two separate jurisdictional requirements”
imposed by § 1447(d) and § 1291 (emphasis in original));
Powers v. Southland Corp., 4 F.3d 223, 230 (3d Cir. 1993)
(explaining that, although under the Waco doctrine “the
appeal is not barred by 28 U.S.C. § 1447(d), we still must
determine whether the district court’s decision is a ‘final
decision’ within the meaning of 28 U.S.C. § 1291”).
12                                               No. 03-3289

  Although it is plain that the controversy between Voest
and Good has not come to a definitive conclusion in the trial
courts, Voest claims that it can receive appellate review of
the order withdrawing the reference under the collateral
order doctrine established in Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The Supreme Court
described that doctrine as follows in Richardson-Merrell,
Inc. v. Koller, 472 U.S. 424 (1985):
     The collateral order doctrine is a narrow exception [to
     § 1291], whose reach is limited to trial court orders
     affecting rights that will be irretrievably lost in the
     absence of an immediate appeal. To fall within the
     exception, an order must at a minimum satisfy three
     conditions: It must conclusively determine the disputed
     question, resolve an important issue completely sepa-
     rate from the merits of the action, and be effectively
     unreviewable on appeal from a final judgment.
Id. at 430-31 (internal citations and quotation marks
omitted). There is no doubt that the court’s order withdraw-
ing the reference satisfies the first and second conditions.
It conclusively determined the question whether the
bankruptcy court could retain the case over Good’s objec-
tion, given the right to a jury trial, and that question was
distinct from the merits of the underlying contract and
fraud claims. At issue is the third condition, which requires
that the order be “effectively unreviewable on appeal from
a final judgment.” Id. at 431. Voest insists that this require-
ment is satisfied here because “the withdrawal order
includes an order of remand,” and hence the withdrawal
order is “effectively unreviewable.” Voest acknowledges,
however, as it must, that we previously have found that
§ 1291 bars interlocutory review of orders withdrawing a
reference precisely because such orders are not “effectively
unreviewable,” given the availability of appellate review
after a final judgment is entered. See, e.g., In re Powelson,
878 F.2d 976, 979 (7th Cir. 1989). Whether this analysis
No. 03-3289                                                   13

changes when a remand order follows on the heels of the
withdrawal of the reference appears to be a matter of first
impression.
   In addressing this issue, we find instructive the Sec-
ond Circuit’s decision in In re Ben Cooper, Inc., 924 F.2d 36
(2d Cir. 1991). As part of its Chapter 11 reorganization
plan, Cooper obtained insurance from Insurance Com-
pany of the State of Pennsylvania (ICSP). Id. at 37. Cooper
filed a claim with ICSP after a subsequent fire loss, but
ICSP refused to pay; instead it brought a state action
alleging misrepresentations by Cooper in its policy ap-
plication. Id. After the bankruptcy court granted its mo-
tion to stay the state court proceedings, Cooper sought a
declaration in bankruptcy court that ICSP was liable for the
fire-related losses. Id. ICSP moved for the district court to
withdraw the reference and to lift the stay. Id. The district
court held that Cooper’s adversary proceeding was non-core
and that ICSP was entitled to a jury trial. Id. at 38. It then
withdrew the reference, abstained from exercising its
jurisdiction, and lifted the stay. Id. In justifying its jurisdic-
tion over Cooper’s appeal of the withdrawal of the reference,
the Second Circuit explained that “had the district court
gone no further than to withdraw the reference to the
bankruptcy court, that decision would have been interlocu-
tory and not appealable,” but because “the interlocutory
withdrawal order here merged into the final judgment [it]
thus became reviewable.” Id.
  As in Ben Cooper, the district court here withdrew the
reference from the bankruptcy court and then permitted the
state court litigation to proceed. On the surface, this
suggests that the Second Circuit’s rationale for finding
appellate jurisdiction might likewise support the applicabil-
ity of the collateral order doctrine in the instant case. But
on closer examination, we conclude that a dismissal of a
federal court proceeding, coupled with relief from a stay of
independent state court proceedings, is materially different
14                                               No. 03-3289

from a decision by a district court to remand a removed case
back to state court. Nothing stands in the way of reviewing
the action on the stay at the same time as the withdrawal
order in the former situation, while § 1452(b) must be taken
into account in the latter. In Ben Cooper, the federal court
merely removed an impediment from continuing with the
state court case. That order, along with the order of dis-
missal, fully disposed of the matter before the federal court.
  Here (as Voest acknowledges when it argues that
§ 1452(b) does not prevent us from reviewing the order
withdrawing the reference), we have before us two separate
orders, one of which it claimed was within the statutory bar
and the other of which was not. See Waco, 293 U.S. at 143
(permitting review of those district court decisions that “in
logic and in fact” precede the subsequent remand orders).
But if the withdrawal of the reference is really separate, it
is not the de facto last word in the case called for by the
collateral order doctrine. In Ben Cooper, the Second Circuit
found that it had jurisdiction because the withdrawal of the
reference “merged into” the order lifting the stay on the
state court proceedings. Similarly, Voest argues, the order
withdrawing the reference is “effectively unreviewable” for
purposes of the collateral order doctrine because the
“withdrawal order includes an order of remand.” Voest thus
seems to want it both ways, treating the district court’s
orders withdrawing the reference and remanding the case
as distinct for purposes of Waco and § 1452(b), but as linked
for purposes of the functional finality addressed by the
collateral order doctrine.
  In the final analysis, Voest’s real objection appears to
be to the fact that it will have to litigate these claims in
state court, not to the fact that they might have been in the
district court rather than the bankruptcy court. This is
precisely the decision that normally does escape appellate
review, because Congress has made the judgment
that parties must live with the district court’s decision
No. 03-3289                                                 15

about the allocation of cases between federal and state
courts. If every remand decision could be relabeled as a
“collateral order,” there would be nothing left of either
§ 1452(b) or § 1447(d). We therefore conclude that, in these
circumstances, the order withdrawing the reference was
an interlocutory order, that it was not appealable as a
collateral order or otherwise, and that we therefore lack
appellate jurisdiction to review it.


                              C
  Voest also argues that it is entitled to appellate re-
view of the court’s order remanding the breach of contract
and constructive fraud claims to the state court, notwith-
standing § 1452(b). Our starting point must be with the
language of the statute, which reads as follows:
    The court to which such claim or cause of action is
    removed may remand such claim or cause of action on
    any equitable ground. An order entered under this
    subsection remanding a claim or cause of action, or a
    decision not to remand, is not reviewable by appeal or
    otherwise by the court of appeals under section 158(d),
    1291, or 1292 of this title or by the Supreme Court
    under section 1254 of this title.
“Read literally this language denies us jurisdiction to
review the orders remanding . . . cases to state court
regardless of the basis of the orders or the grounds for
challenging them.” Matter of United States Brass Corp., 110
F.3d 1261, 1265 (7th Cir. 1997). Yet, as we noted earlier,
the various qualifications on the rule of nonreviewability
that the Supreme Court has recognized in its Thermtron
line of cases apply to this statute as well. Analogizing to the
Supreme Court’s treatment of § 1447(d), we have found that
a district court’s decision to remand a case or claim pursu-
ant to § 1452(b) is unreviewable only when it relies on “any
equitable ground” in doing so. See United States Brass
16                                               No. 03-3289

Corp., 110 F.3d at 1265-66. In this context, we have said
that the term “equitable” means “appropriate.” Hernandez
v. Brakegate, Ltd., 942 F.2d 1223, 1226 (7th Cir. 1991); see
also Things Remembered, 516 U.S. at 133 (Ginsburg, J.,
concurring) (quoting Hernandez approvingly and confirming
that, in this context, “ ‘equitable’ signals that which is
reasonable, fair, or appropriate”).
  In the present case, the district court explained that it
was remanding “[b]ecause the case at bar involves claims
based entirely on state law, and because the claims
fall within ‘related to’ jurisdiction, remand will have mini-
mal effects on the administration of the bankruptcy. The
state court can adequately address the state law issues
based on its expertise.” In addition, the court noted that the
only disadvantage that the parties “will suffer is limited to
the shifting forums in which the adjudication of the case
has proceeded.” These grounds easily come within the wide
net cast by the term “equitable.” Because the district court
relied on the statutory ground for remand, the ban on
appellate review also applies here.


                             III
  For these reasons, we hold that we lack jurisdiction
to review either aspect of the district court’s order with-
drawing the reference from the bankruptcy court and
remanding Good’s breach of contract and constructive fraud
claims to state court. The practical effect of our hold-
ing—that the state-law claims will be adjudicated in state
court while the bankruptcy action proceeds in federal
court—is not particularly unusual or onerous. Both
§ 1452(b) and § 1334(c) expressly contemplate parallel
proceedings in the bankruptcy and state courts. Finally, we
note that Heartland’s plan of reorganization provides that
the bankruptcy court “will retain jurisdiction to determine
the allowance of all Claims” and “will have concurrent
No. 03-3289                                                17

jurisdiction with non-bankruptcy courts to effectuate the
collection of the Estate Assets.” The plan thus makes clear
that the final word as to the actual allocation of Heartland’s
assets, including those to which Voest may be entitled, will
be that of the bankruptcy court.
  We DISMISS Voest’s appeal of the district court’s order
withdrawing the reference and remanding the state-
law claims for want of jurisdiction.

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—2-22-05